         CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                        Criminal No. 18-245(3) (DWF/HB)

                        Plaintiff,

    v.                                                             MEMORANDUM
                                                              OPINION AND ORDER
    Jere DG Erickson,

                        Defendant.



Andrew H. Mohring, Office of the Federal Defender, counsel for Defendant.

Allen A Slaughter, Jr., Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.


                                     INTRODUCTION

         This matter is before the Court on Defendant Jere DG Erickson (“Erickson”) and

the United States of America’s (the “Government”) joint motion for compassionate

release pursuant to 18 U.S.C. § 3582(c) in light of the COVID-19 pandemic.1 (Doc.

No. 468 (“Motion”).) For the reasons discussed below, the Court grants the Motion.




1
       Erickson filed a pro se motion for compassionate release on June 4, 2020. (Doc.
No. 457.) He was appointed counsel on July 1, 2020. (See Doc. Nos. 465, 466.) The
parties filed their joint request on July 6, 2020. (Motion.) This Order incorporates
Erickson’s pro se motion into the parties’ Motion.
     CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 2 of 7




                                    BACKGROUND

       On January 9, 2019, Erickson pled guilty to one count conspiracy to distribute

methamphetamine in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. (Doc. Nos. 99,

104.) On November 26, 2019, this Court sentenced him to 42 months’ imprisonment

followed by a three-year term of supervised release.2 (Doc. Nos. 377, 380 (“Sentencing

Judgment”).) Erickson is now incarcerated at Duluth FPC in Minnesota. BOP Inmate

Locator, https://www.bop.gov/inmateloc/ (last accessed July 6, 2020). According to the

Bureau of Prisons (“BOP”), Erickson’s release date is December 28, 2021. Id.

       Erickson suffers from a number of serious medical conditions including heart

failure, diabetes, sleep apnea, and a body mass index over 50 that elevate his risk of

serious complications if he contracts COVID-19.3 (Doc. No. 459 (“Medical Records”).)

The parties agree that in light of the COVID-19 pandemic, Erickson’s medical conditions

present extraordinary and compelling reasons for a reduction in sentence. Accordingly,

they seek an order reducing Erickson’s sentence to the time he has time served, pursuant

to the release plan that has been approved by the United States Probation Office (Doc.




2
       The Court ordered that Erickson’s supervised released was subject to a number of
conditions. (See Sentencing Judgment at 3-5.)
3
       See CDC, People of Any Age with Underlying Medical Conditions revised
June 25, 2020, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2
F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last accessed
July 6, 2020.)


                                             2
     CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 3 of 7




No. 463), and subject to the conditions set forth in the Sentencing Judgment. (Motion at

1-2; see also Sentencing Judgment.)

                                          DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(3) “the reduction is consistent with this policy statement.”4 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to



4
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.


                                             3
      CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 4 of 7




recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories.5 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”6 Id.

       The Court finds that the Motion is properly before the Court. (Doc. No. 457-3.)

Moreover, in light of the COVID-19 pandemic, and having reviewed and considered the

Motion and supporting documentation, including Erickson’s Medical Records, the Court

finds that Erickson’s medical conditions are sufficiently extraordinary and compelling to

warrant compassionate release. Furthermore, the Court finds that a combination of

conditions will reasonably ensure the safety of the community, and that a reduction of




5
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. (Statement.)
6
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).


                                               4
      CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 5 of 7




sentence is consistent with the Statement.7 Accordingly, the Court grants the parties’

joint Motion and reduces Erickson’s previously imposed sentence of imprisonment to the

time he has served as of the entry of this Order, subject to the conditions set forth in the

Sentencing Judgment and pursuant to the release plan approved by United States

Probation Office. (See Sentencing Judgment; see also Doc. No 463.) To ensure

Erickson’s health and safety upon release, including any potential quarantine, the Court

authorizes the Board of Prisons to follow its own internal procedures to coordinate

Erickson’s release provided that he is released within fifteen (15) days of this Order.

       The Court commends Erickson for his exemplary prison record, and strongly

encourages him to remain law-abiding upon release. It is important for the Court to state

to Erickson with a very positive tone that it is important that he attend weekly 12-step

meetings and have a sponsor, as well as to remain straight and sober. This will allow

Erickson to live the life he wants to live; moreover, remaining a law-abiding citizen is in

his best interest and in the interest of the individuals around him. Erickson mentioned to

this Court at the time of sentencing that he had a friend who speaks to youth groups about

the realities of substance abuse as part of his friend’s post-treatment plan and that he was

interested in doing the same. The Court hopes that Erickson follows through with this,

and in doing so, that his story will set an example for others. The Court extends its best

wishes and good luck to Jere DG Erickson.


7
       The record reflect that Erickson has an exemplary prison record, has participated
in rehabilitative programming, and that he has a release plan. (See Doc. Nos. 457-2,
463.)


                                              5
     CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 6 of 7




                                    CONCLUSION

      For the reasons set forth above, and subject to strict conditions, the Court finds

that extraordinary and compelling reasons warrant Erickson’s release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).

                                        ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Jere DG Erickson’s Motion for Release (Doc.

Nos. [457], [468]) is GRANTED as set forth below:

      1.     Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court reduces Erickson’s

term of imprisonment to the time he has served as of the entry of this Order;

      2.     The Defendant shall be released from the custody of the Federal Bureau of

Prisons as soon as his release plan is implemented, travel arrangements can be made, and

any applicable quarantine period required in light of the COVID-19 pandemic has been

completed;

             (a)    The Court leaves it to the discretion of the Bureau of Prisons and the

      United States Probation Office to determine whether quarantine is necessary and

      whether any quarantine is served in Bureau of Prisons custody or in the

      community;

             (b)    Notwithstanding, Erickson shall be released within fifteen (15 days)

      from the date this Order is issued;




                                            6
     CASE 0:18-cr-00245-DWF-HB Document 469 Filed 07/07/20 Page 7 of 7




       3.     Once released from custody, Erickson shall be placed on supervised release

subject to the terms and conditions of supervised release set forth in the December 4,

2019 Sentencing Judgment (Doc. No. [380]).


Date: July 7, 2020                               s/Donovan W. Frank
                                                 DONOVAN W. FRANK
                                                 United States District Judge




                                            7
